Citation Nr: 0017973	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
a back disorder as a result of surgery at a VA medical center 
in 1971.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
in which the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a back disorder based on 
surgery at a VA medical facility in 1971.  In October 1997 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of this hearing is 
of record.  In December 1997 the hearing officer confirmed 
and continued the prior denial of the veteran's claim for 
1151 benefits for a back disability.  

This case was remanded by the Board for further development 
in May 1999.  The case is before the Board for further 
appellate consideration at this time.  



FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a back disorder as a 
result of surgery at a VA medical center in 1971 is not 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a back disorder as a result of surgery 
at a VA medical center in 1971.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background  

The record shows that the veteran was hospitalized at the VA 
hospital in Wilmington, Delaware in January and February 1971 
for the treatment of low back pain, which had its onset 
following a work-related injury in March 1968.  The veteran's 
low back pain radiated into the buttocks and down into the 
lateral aspects of both legs.  The veteran had been 
hospitalized after his initial injury and was thereafter well 
until he stumbled in October 1970 and again noted low back 
pain radiating into both legs.  After this incident, the pain 
had persisted until the current admission to the hospital.  
The impression on admission was unstable lumbosacral 
mechanism.  During this hospitalization an initial scheduled 
surgery on the low back was canceled because the veteran 
developed hypotension under anesthesia.  One week after this 
episode the veteran was again taken to the operating room and 
underwent lumbosacral fusion from L4 to the sacrum.  
Postoperatively, there were no complications, but on 
discharge from the hospital the veteran was placed on limited 
activity and was incapable of doing any work.  

On a VA Form 21-526, Application for Pension, dated and 
received in April 1971, the veteran stated that he had been 
physically unable to work since October 1970.  A statement 
from a state Workman's Compensation Board is of record which 
indicates that the veteran was paid workman's compensation 
for an injury sustained in October 1970.  

During a hospitalization at the VA Medical Center in Salem, 
Virginia, from January to March 1988 for the treatment of 
disorders not at issue in the current appeal, the veteran 
said that he had retired in 1970 after a back injury.  During 
this hospitalization, evaluation of the back revealed no 
costovertebral angle tenderness and no significant limitation 
of motion.  Straight leg raising was negative.  There was a 
9-inch long scar in the lower lumbar area, which was a 
residual from the veteran's laminectomy and fusion in 1971.  

VA clinical records reflect outpatient treatment at the VA 
facility in Salem, Virginia during September 1993 for back 
pain radiating into the right hip and leg.  The veteran gave 
a history of worsening back pain whenever he sat in certain 
positions.  The assessment was positional back discomfort.  
The veteran was to be instructed in proper positioning.  In 
September 1997 the veteran was again seen as an outpatient at 
the Salem, Virginia VA facility for the treatment of 
arthritis in the back.  In January 1997 it was noted that the 
veteran had degenerative disc disease.

During an RO hearing in October 1997 the veteran said that he 
had been a bricklayer at the time of his October 1970 back 
injury but was unable to pursue that trade after his injury.  
He also said that he was unsure whether he could have worked 
at another trade following the 1970 injury.  The veteran also 
said that he had to use a cane for about a year after the VA 
low back surgery in 1971 and that the pain in his low back 
and legs was worse after the surgery than before it.  He also 
said that he was unable to work since the VA surgery in 1971.  
In addition, the veteran said that he had received a great 
deal of treatment for his back at the VA facility in 
Wilmington, Delaware from the time of his surgery in 1971 to 
the early 1980s.  

In the Board's May 1999 remand, the RO was instructed to 
conduct an exhaustive search for the complete VA hospital 
clinical records and complete VA outpatient treatment records 
documenting the veteran's treatment at the VA medical centers 
in Wilmington, Delaware, and Salem Virginia.  

Pursuant to the Board's May 1999 remand, the RO obtained 
clinical records documenting periods of hospitalization and 
outpatient treatment at the VA facility in Salem, Virginia, 
during the 1980s and 1990s.  (These records, except as 
reported above, do not reference any treatment for a back 
disability.)  Clinical records were also obtained reflecting 
periods of hospitalization at a private facility in the late 
1990s for disorders not at issue in the current appeal.  
(These records contain no reference to any back disability.)  

In September 1999, the RO contacted the Director of the VA 
Medical Center in Wilmington, Delaware and requested a search 
for all of the veteran's clinical records documenting 
hospitalizations and outpatient treatment at that facility.  
In December 1999, the Patient Benefits Director at the 
Wilmington VA Medical Center replied that no clinical records 
from that facility could be produced.  It was indicated that 
the veteran's treatment predated computerized patient 
databases involving record tracking and medical information.  
There were no existing records in the physical possession of 
the facility and manual archives documents had been 
thoroughly reviewed and failed to show that any records 
pertaining to the veteran were ever generated at that medical 
facility.  It was also reported that the Wilmington VA 
hospital records at the Philadelphia National Archive Center 
were searched, but failed to indicate that any records on the 
veteran ever existed.  

II.  Legal Analysis.  

For claims received prior to October 1, 1997, 38 U.S.C.A. 
§ 1151 provides, in pertinent part, that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing the statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc, was authorized.  
In determining whether such additional disability resulted 
from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincident therewith.  38 
C.F.R.§ 3.358(b), (c)(1).

38 C.F.R.§ 3.358(c)(3) (1998) provides as follows:
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  

The veteran has asserted that he sustained aggravation of his 
preexisting low back disorder as a result of lumbar spine 
surgery performed during a VA hospitalization in January and 
February 1971.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As will be 
explained below, the Board finds that the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a back disorder as a result of surgery 
at a VA facility in 1971 is not well grounded.  

For a well grounded claim to exist as to an issue involving 
1151 benefits there must be medical evidence of a current 
disability and medical evidence showing that the current 
disability was either caused by or aggravated by VA 
examination, VA treatment, or VA surgery.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

The clinical records are clear that a low back disorder 
existed at the time of the 1971 VA surgery and that post 
operative residuals of that surgery, including arthritis 
exist at the present time.  However, the medical evidence of 
record indicates no complications following the 1971 surgery 
and there is no medical evidence that the veteran's low back 
disorder was worsened by that surgery.  There is likewise no 
medical evidence of the existance of post operative residuals 
of the 1971 low back surgery which were not certain to be 
present or were not intended to be present following that 
surgery.  Accordingly, the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a back disorder as a result of surgery at a VA medical center 
in 1971 is not well grounded and must be denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a back disorder as a 
result of surgery at a VA medical center in 1971 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

